Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. §121:

I. Claims 1-3, drawn to, an Actinidia chinensis Planch ferment obtained by a method comprising extracting Actinidia chinensis Planch with water and fermenting the extract with specific microbes, classified in Class A23L 29/065.
II. Claims 4 and 5, drawn to, a method of improving gastrointestinal discomfort symptoms, comprising administering to a subject in need thereof an effective amount of the Actinidia chinensis Planch ferment according to claim 1, classified in Class A61P 1/00.
III. Claims 6 and 7, drawn to, a method of increasing an antioxidant activity and an anti-glycation activity, comprising administering to a subject in need thereof an effective amount of the Actinidia chinensis Planch ferment according to claim 1, classified in Class A61P 39/06.
IV. Claim 8, drawn to, a method of increasing an activity of proteolytic enzyme, improving gastrointestinal dyspepsia, and increasing a diversity of gastrointestinal flora, comprising administering to a subject in need thereof an Actinidia chinensis Planch ferment according to claim 1, classified in Class A61P 1/06.
V. Claims 9-11, drawn to, a method of preparation of an Actinidia chinensis Planch ferment, classified in Class A23L 19/00.

Invention I, and Inventions II, III and IV are related as product and processes of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP 806.05(h).  In the instant case, the Actinidia chinensis Planch ferment of Group I can be used to treat a variety of different ailments, as described by the methods of administering said ferment in Groups II, III and IV. It is not clear that the administration dosage or the mode of said administration is the same in each of the treatment methods, described in Groups II, III and IV. That is, the product as claimed can be used in materially different processes of using that product.

Inventions II, III and IV are directed to unrelated processes or methods. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP 802.01 and 806.06).  In the instant case, the methods described in Groups II, III and IV are directed at treating different types of disorders or diseases via different modes of action. For example, the Group II invention describes a method of improving gastrointestinal discomfort symptoms by increasing the activity of a proteolytic enzyme. Actinidia chinensis Planch ferment in the methods of Groups II, III and IV are the same or if other dissimilar compounds are also administered in each of the methods in order to successfully effect a specific treatment, as described in each of Groups II, III or IV.

Invention I, and Invention V are directed to product made and process of making the product.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process as claimed can be used to make another materially different product or (2) that the product as claimed can be made by another and materially different process. See MPEP 806.05(f).  In the instant case, the method of preparing an Actinidia chinensis Planch ferment described in Group V can be used to prepare an Actinidia chinensis Planch ferment that is different from the ferment described in Group I. That is, the method of making described in Group V does not require the same specific Saccharomyces cerevisiae, Lactobacillus plantarum, and Acetobacter aceti strains, as described in Group I.


Restriction for examination purposes as indicated is proper because all of the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a)  the inventions have acquired a separate status in the art in view of their different classification;
(b)  the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c)  the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources or employing different search queries);
(d)  the prior art applicable to one invention would not likely be applicable to another invention;
(e)  the inventions are likely to raise different non-prior art issues under 35 U.S.C. §101 and/or 35 U.S.C. §112(a) paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election 
If claims are added after the election, Applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. §103 or pre-AIA  35 U.S.C. §103(a) of the other invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. §121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP 804.01.

In summary:
1) Applicant must elect one (1) Invention:  I or II or III or IV or V.

This Office action is a Restriction/Election action.  A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this action.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/LYNN Y FAN/Primary Examiner, Art Unit 1651